UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: November 2, 2009 (Date of earliest event reported) MOQIZONE HOLDING CORPORATION. (Exact name of registrant as specified in its charter) Delaware 0-23000 95-4217605 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7A-D Hong Kong Industrial Building 444-452 Des Voeux Road West Hong Kong (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:852-34434384 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02: Election of Directors On November 2, 2009, via unanimous written consent of our Board, we increased our board of directors to three persons and appointed Mr. Paul Lu to fill the new directorship, with such appointment to be effective immediately.After Mr. Lu’s appointment takes effect, we shall have a total of three directors on our Board.Mr.
